UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53560 Commission File Number OCTAGON 88 RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2793743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 348 – 14th Street NW, Calgary, Alberta T2N 1Z7 (Address of principal executive offices) (Zip Code) (403) 686-1000 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] The aggregate market value of voting common stock held by non-affiliates of the registrant was approximately $66,000 as of December 31, 2009 (the last business day of the registrant’s most recently completed second quarter), assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates. The determination of affiliate status for this purpose is not necessarily conclusive for any other purpose. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 39,142,000 common shares outstanding as of September 27, 2010 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes. None 2 TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 (Removed and Reserved) 7 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures About Market Risk 10 Item 8 Financial Statements and Supplementary Data 10 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A(T) Controls and Procedures 11 Item 9B Other Information 12 PART III Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11 Executive Compensation 15 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13 Certain Relationships and Related Transactions, and Director Independence 17 Item 14 Principal Accounting Fees and Services 19 PART IV Item 15 Exhibits, Financial Statement Schedules 20 SIGNATURES 21 3 PART I Item 1.Business The statements contained in this Annual Report on Form 10-K for the fiscal year ended June 30, 2010, that are not purely historical statements are forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934, including statements regarding the Company's expectations, beliefs, hopes, intentions or strategies regarding the future.These forward-looking statements involve risks and uncertainties.Our actual results may differ from those indicated in the forward-looking statements.Please see "Forward-Looking Statements" under Item 7 of this Annual Report and the factors and risks discussed in other reports filed from time to time with the Securities and Exchange Commission. Octagon 88 Resources, Inc. (the “Company”, “we”, “us”, “our” or “Octagon”) was incorporated on June 9, 2008, in the State of Nevada.We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings.Since becoming incorporated, we have not made any significant purchase or sale of assets, except for the acquisition of the right to earn a 50% working interest in an oil and gas prospect nor have we been involved in any mergers, acquisitions or consolidations. We are a natural resource exploration company and anticipate acquiring, exploring, and if warranted and feasible, developing natural resource assets.We commenced our business operations by acquiring the right to earn a 50% working interest in an Alberta, Canada petroleum and natural gas lease (“Farm-In Agreement”) by the payment of $15,000, with $5,000 being paid upon execution of the Farm-In Agreement and the remaining $10,000 being paid upon the Company completing its registration statement described below.Our planned work program was to carry out exploration work on this lease in order to ascertain whether it possessed hydrocarbon reserves in commercial quantities, from funds raised under our stock offering.The exploration program was intended to definitively delineate the aerial extent of the anomalies. We filed a Form S-1 with the U.S. Securities and Exchange Commission, which became effective on September 24, 2008.Between September 29, 2008 and October 9, 2008, we sold 6,600,000 shares of common stock at $0.01 per share for cash, for total gross proceeds of $66,000. The Farm-In Agreement, as amended by the parties on September 15, 2008, further required that the Company meet a minimum spending requirement of $30,000 on or before June 14, 2010 in order to maintain its 50% ownership interest in the lease.The current management of the Company reviewed the Farm-In Agreement, current natural gas prices, and other available information on the lease, and determined that it did not merit the $30,000 required expenditure.The Company allowed the Farm-In Agreement to lapse and therefore does not currently hold any oil and gas properties or other significant assets. We continue to seek acquisitions of properties where management believes further exploitation and development opportunities exist.We plan to pursue both oil and natural gas prospects. In selecting exploration, exploitation and development prospects, our management will choose those that offer an appropriate combination of risk and economic reward, recognizing that all drilling involves substantial risk and that a high degree of competition exists for prospects.No assurance can be given that and properties or interests in properties that we acquire in the future will prove successful in establishing commercially recoverable reserves.The Company is currently reviewing a number of potential acquisitions and we expect to acquire a new property or new properties before the end of 2010. Subsequent to the fiscal year end, on September 9, 2010, the Company raised $25,000 in a private placement with the sale of 500,000 shares at $0.05 per share. These funds will be utilized for general working capital, and to assist in the entering into new agreements as may be required. At present, we have no employees, and all required work in maintaining the Company’s operations and seeking out new properties is undertaken by the officers and directors of the Company. Principal Products or Services and Their Markets: Our principal products are intended to be petroleum and natural gas and any related saleable by-products.Our initial market will be North America.We currently do not have any oil and gas production or products. 4 Distribution Methods of the Products or Services: Once we have oil and gas production, we will rely on the operator of our oil and gas wells to distribute any oil and gas and saleable by-products.We do not know at this time whether we will be the operator of the oil and gas assets we may acquire. Status of any Publicly Announced New Product or Service None; not applicable. Competitive Business Conditions and Our Competitive Position in the Industry and Methods of Competition: Currently our competition comes from other oil and gas companies that are acquiring oil and gas assets that we would contemplate acquiring due to its investment potential and capital expenditure.The sources and availability of acquiring assets is contingent on our ability to finance opportunities as they become available.Since our financial resources are severely limited at this time, we are at a distinct disadvantage when competing against companies with significant financing ability and significant asset backed financing. Sources and Availability of Raw Materials and Names of Principal Suppliers We presently do not have any active exploration or production and therefore no immediate requirement for suppliers. Dependence on One or a Few Major Customers: We presently do not have any production and therefore no customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration: There are no inherent factors or circumstances associated with this industry that would give cause for any patent, trademark or license infringements or violations.We have not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. Need for any Governmental Approval of Principal Products or Services We do not currently have any production, however, our operator is required to have government approvals for all drilling and production activities undertaken in the respective jurisdictions where we may acquire assets and thus, we will be required to ensure that all approvals are granted and complied with.Should we progress further in our development, we will become subject to all governmental approval requirements to which oil and gas producers are subject to. Effects of Existing or Probable Governmental Regulations on the Business In Canada, producers of oil negotiate sales contracts directly with oil purchasers, with the result that the market determines the price of oil.The price depends in part on oil quality, prices of competing fuels, distance to market, the value of refined products and the supply/demand balance.Oil exports may be made pursuant to export contracts with terms not exceeding 1 year in the case of light crude, and not exceeding 2 years in the case of heavy crude, provided that an order approving any such export has been obtained from the National Energy Board of Canada (“NEB”).Any oil export to be made pursuant to a contract of longer duration (to a maximum of twenty-five (25) years) requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. In Canada, the price of natural gas sold in interprovincial and international trade is determined by negotiation between buyers and sellers.Natural gas exported from Canada is subject to regulation by the NEB and the Government of Canada.Exporters are free to negotiate prices and other terms with purchasers, provided that the export contracts continue to meet certain criteria prescribed by the NEB and the Government of Canada.Natural gas exports for a term of less than two years or for a term of 2 to 20 years (in quantities no greater than 30,000 m3/day) must be made pursuant to an NEB order.Any natural gas export to be made pursuant to a contract of longer duration (to a maximum of 25 5 years) or of a larger quantity requires an exporter to obtain an export license from the NEB and the issuance of such a license requires the approval of the Governor in Council. The Government of Alberta also regulates the volume of natural gas which may be removed from the province for consumption elsewhere based on such factors as reserve availability, transportation arrangements and market considerations. The Government of Alberta regulates the royalty percent from Crown mineral leases for petroleum, natural gas and hydrocarbon by-products. Smaller Reporting Company We are subject to the reporting requirements of Section 13 of the Exchange Act, and we are subject to the disclosure requirements of Regulation S-K of the SEC, as a “smaller reporting company.” That designation will relieve us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act We are also subject to the Sarbanes-Oxley Act of 2002. The Sarbanes/Oxley Act created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members’ appointment, compensation and oversight of the work of public companies’ auditors; management assessment of our internal controls; auditor attestation to management’s conclusions about internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act will substantially increase our legal and accounting costs. Exchange Act Reporting Requirements Section 14(a) of the Exchange Act requires all companies with securities registered pursuant to Section 12(g) of the Exchange Act to comply with the rules and regulations of the SEC regarding proxy solicitations, as outlined in Regulation 14A. Matters submitted to our stockholders at a special or annual meeting thereof or pursuant to a written consent will require us to provide our stockholders with the information outlined in Schedules 14A or 14C of Regulation 14; preliminary copies of this information must be submitted to the SEC at least 10 days prior to the date that definitive copies of this information are forwarded to the our stockholders. We are required to file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission on a regular basis, and are required to timely disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Research and Development Activities and Costs: We have not incurred any research and development costs to date and we have no plans to undertake any research and development activities. Costs and Effects of Compliance with Environmental Laws: We do not presently have any oil and gas earned working interest rights, or other similar assets, when we do we will be subject to numerous federal, provincial and municipal laws and regulations relating to environmental protection from the time oil and gas projects commence until lease sites are abandoned, restored and reclaimed.These laws and regulations govern, among other things, the amounts and types of substances and materials that may be released into the environment, the issuance of permits in connection with exploration, drilling and production activities, the release of emissions into the atmosphere, the discharge and disposition of generated waste materials, offshore oil and 6 gas operations, the abandonment, reclamation and restoration of wells and facility sites and the remediation of contaminated sites.In addition, these laws and regulations may impose substantial liabilities for the failure to comply with them or for any contamination resulting from the operations associated with our assets.Laws and regulations protecting the environment have become more stringent in recent years, and may in certain circumstances impose “strict liability,” rendering a person liable for environmental damage without regard to negligence or fault on the part of such person.Such laws and regulations may expose us to liability for the conduct of or conditions caused by others, or for our acts which were in compliance with all applicable laws at the time such acts were performed.The application of these requirements or the adoption of new requirements could have a material adverse effect on our financial position and results of operations. We take the issue of environmental stewardship very seriously and will work diligently with our operators to insure compliance with applicable environmental and safety rules and regulations.However, because environmental laws and regulations are becoming increasingly more stringent, there can be no assurances that such laws and regulations or any environmental law or regulation enacted in the future will not have a material effect on our operations or financial condition. Employees: We presently have no employees.We intend to hire consultants as required and rely on present management, being the directors and officers, to direct our business.As we grow through acquisitions we will require employees in addition to our President, Mr. Donald Hryhor, with significant expertise in the oil and gas industry who will manage our operations and we may require accounting and administrative staff to manage revenues and expenditures, outside of the consultants we currently engage to undertake this work.We intend to hire these employees as we raise capital and complete acquisitions requiring these employees.Should we find an oil and gas property or properties of merit which would require an operator and we determine to undertake the role of operator, we would need to hire additional staff for operations. Additional Information Any person may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. All of the reports or registration statements that we have previously filed electronically with the SEC may be found on the SEC’s Internet site at www.sec.gov. Please call the SEC at 1-202-551-8090 for further information on this or other Public Reference Rooms. Our SEC reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-0219. Item 1A. Risk Factors The Company is a smaller reporting company and is not required to provide this information. Item 1B.Unresolved Staff Comments The Company is a smaller reporting company and is not required to provide this information. Item 2. Properties At present, we do not have or have an interest in any properties.Management is actively seeking to acquire new properties or interests in properties in the oil and gas sector. Item 3.Legal Proceedings The Company is not a party to any legal proceedings and is not aware of any pending legal proceedings as of the date of this Form 10-K. Item 4. (Removed and Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information The Company's common stock is quoted on the Over-the-Counter Bulletin Board (OTC/BB) under the symbol “OCTX”.The Company received approval for quotation on July 27, 2009.There was no trading on the Company’s stock for the fiscal year ending June 30, 2010, though following is a quarterly report of high and low bid prices since approval was received. Quarter High ($) Low ($) 4th Quarter ended 6/30/2010 3rd Quarter ended 3/31/2010 2nd Quarter ended 12/31/2009 1st Quarter ended 9/30/2009 (First available was July 28, 2009) Holders As of September 27, 2010, there were fifty-five (55) holders of record of our common stock. Dividends We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales of Unregistered Securities; There are no unregistered securities to report which were sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. Use of Proceeds On September 24, 2008 our Registration Statement on Form S-1 under Commission file number 333-153546 was declared effective, enabling us to offer up to 10,000,000 shares of common stock of our company at a price of $0.01 per share. On December 1, 2008 we filed a post effective amendment to our Form S-1 to deregister a total of 3,400,000 shares and we accepted subscriptions for a total of 6,600,000 common shares from various investors for cash proceeds of $66,000. No commissions were paid on the issuance. Following is the use of proceeds for actual expenses incurred for our account from September 24, 2008 to March 31, 2010 in connection with the issuance and distribution of the securities: 8 Expense Amount of direct or indirect payments to directors, officers, general partners, 10% shareholders or affiliates of the Issuer Amount of direct or indirect payments to others Transfer agent - Professional fees Incorporation Cost Costs of the offering - General Administration - - Total $ $ Following is a table detailing the use of net offering proceeds from the offering of the securities.Net offering proceeds were $60,811 (consisting of $66,000 gross proceeds, less $5,189 from the table above). Expenses Amount of direct or indirect payments to directors, officers, general partners, 10% shareholders or affiliates of the Issuer Amount of direct or indirect payments to others Exploration and development activities - - Acquisition undeveloped, unproved property - Professional Fees - Office Furniture, Equipment and Supplies - - TransferAgent Fee - GeneralAdministration Expenses - TOTAL $ - $ The proceeds from our offering were to be used to fund our operations as described in the S-1 offering document incorporated for reference herein, however due to delays in exploration and development activities on the oil and gas property, we expended a significant portion of those funds which were to be expended on oil and gas exploration on administration of the Company.We therefore do not have sufficient funds as detailed under our prospectus offering to undertake exploration activities. Item 6. Selected Financial Data The Company is a smaller reporting company and is not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This current report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.The reader should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. 9 In this report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Liquidity& Capital Resources At June 30, 2010, we had total current assets of $8,927, comprised solely of cash, as compared to $33,130 as at June 30, 2009.The decrease in cash was as a result of routine maintenance of the Company throughout the fiscal year.We expect to incur comparable costs in the forthcoming year for this routine maintenance.Our current liabilities were $6,552 as at June 30, 2010, compared to $2,972 in June 30, 2009.Our cash on hand is sufficient to address these liabilities, but does not address subsequent requirements. Our initial Farm-In Agreement, as amended, had an obligation of $30,000 to be paid prior to June 14, 2010, and was allowed to lapse.This removed this particular obligation; however the Company was no longer in possession of any material assets. We do expect to incur certain costs associated with the identification and acquisition of interests in new oil and/or gas properties.At present, we are uncertain as to what these costs will be, as we have not yet entered into definitive negotiations for a property. Subsequent to the fiscal year end, on September 9, 2010, the Company raised $25,000 by way of a Regulation S private placement and sold a total of 500,000 shares at $0.05 per share to an unrelated third party.This amount will suffice for routine maintenance of the Company throughout the fiscal year, and possibly will suffice for initial deposit payments on potential agreements. Upon this cash being depleted, we will be dependent on our majority shareholder or other potential investors to finance operations through additional stock purchases or loans.Furthermore, we will certainly require additional funds in order to fully consummate and perform under future agreements.There can be no assurance that we will be successful in identifying potential investors, and in securing these any investment on commercially reasonable terms. Results of operations: During the year ended June 30, 2010, we incurred a loss of $45,483, compared to a loss of $30,475 for the year ended June 30, 2009.The majority of the costs in the current period were associated with routine operations and maintenance of the Company, with the exception of a $15,000 expense to write-off of unproven properties, which was associated with the abandonment of our Farm-In agreement, and the forfeiture of the $15,000 invested therein. We had no revenues for either year. We expect to continue to incur operating losses while we are in the exploration stage. Off balance sheet obligations None. Item 7A. Quantitative and Qualitative Disclosures about Market Risk The Company is a smaller reporting company and is not required to provide this information. Item 8. Financial Statements and Supplementary Data All financial information required by this Item is attached hereto below beginning on page F-1. 10 OCTAGON 88 RESOURCES, INC. (An exploration stage enterprise) REPORT AND FINANCIAL STATEMENTS June 30, 2010 Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Stockholders' Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-11 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Director and Shareholders Octagon 88 Resources, Inc.: We have audited the balance sheets of Octagon 88 Resources, Inc. as of June 30, 2010 and 2009, and the related statements of operations, stockholders’ equity and cash flows for the years ended June 20, 2010 and 2009, and the period from June 9, 2008 (inception) through June 30, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Octagon 88 Resources, Inc. as of June 30, 2010 and 2009, and the results of its operations and its cash flows for the years ended June 30, 2010 and 2009, and the period from June 9, 2008 (inception) through June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has not yet engaged in an operating business, does not have sufficient capital to implement its business plan, and must rely upon uncompensated officers and directors to maintain essential business functions, which raises a substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Cordovano and Honeck LLP Englewood, Colorado September 28, 2010 F-2 OCTAGON 88 RESOURCES, INC. (An Exploration stage Enterprise) BALANCE SHEETS ASSETS June 30, June 30, Current Cash $ $ Total current assets Oil and gas properties: Undeveloped, unproven property - Total other assets - Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Total current liabilities: STOCKHOLDERS’ EQUITY Common stock, $0.0001 par value, 400,000,000 authorized, 38,642,000 shares (2010 and 2009) issued and outstanding Additional Paid-in Capital (Deficit) accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements F-3 OCTAGON 88 RESOURCES, INC. (An Exploration Stage Enterprise) STATEMENTS OF OPERATIONS Cumulative, Inception, Year Ended Year Ended June 9, 2008 June 30, June 30, Through June 30, 2010 Revenues $
